                               UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




HUGO RUFINO ALVAREZ-REYES,                                         Case No. 2:17-cv-00181-AA

                 Petitioner,                                           OPINION AND ORDER

         v.

BRAD CAIN,

            Respondent.
________________________________

AIKEN, District Judge:

         Petitioner brings this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254,

challenging his convictions for sexual abuse and alleging the ineffective assistance of trial

counsel. Respondent argues that petitioner claim is unexhausted and barred from federal review

through procedural default. Regardless of exhaustion, petitioner’s claim fails on the merits and

the petition is denied.

                                        BACKGROUND

         In August 2009, petitioner was charged with one count of Sodomy in the First Degree

and one count of Sexual Abuse in the First Degree. Resp’t Ex. 102. The charges against


Page 1        - OPINION AND ORDER
petitioner arose from the abuse of his then-girlfriend’s daughter, KN, when she was eight years

old. Petitioner denied the charges and proceed to trial by the court. Trial Transcript (Tr.) at 9.

The court heard the following evidence at trial.

         KN was raised by her paternal great-grandmother, Lola Scott, in Grants Pass, Oregon. Tr.

262-65. At the time of the alleged incident, petitioner lived with Kim Lewis, KN’s biological

mother, and two young sons in Salem, Oregon. Tr. 15. Scott allowed KN to have visitation with

Lewis and her biological father, Niles Nevin, who lived in Grants Pass. Tr. 267-69.

         In December 2008 or January 2009, KN visited Lewis and planned to spend several

nights with her. Tr. 272-73. During this visit, Lewis phoned Lola Scott stating that KN was

hysterical, crying and demanding to return home. Tr. 274. Lewis brought KN back home to

Grants Pass that day. Tr. 275-76, 342.

         In June 2009, six months after KN visited her mother in Salem, Lola Scott believed

something was wrong with KN, because she was “acting out,” her grades were poor, and she was

getting into trouble. Tr. 280. Lola Scott talked to her daughter, Debbie Scott about KN’s

behavior. Tr. 280-81. In turn, Debbie Scott asked Brittanie Logan, her granddaughter and K.N.’s

cousin, to ask KN what was wrong. Tr. 241, 281.

         KN first told Logan that she did not like petitioner because “he didn’t like things other

people’s way.” Tr. 244. KN then told Logan that, when visiting Lewis, she had woken up to

petitioner licking hear “area,” meaning her vagina. Tr. 42-43, 241-44, 276. Logan informed

Debbie Scott what KN had told her, and Debbie Scott informed Lola Scott of K.N.’s allegations.

Tr. 248, 281.

         KN was scheduled to visit Lewis in Salem the next morning, and KN told Lola Scott that

she did not want to go. Tr. 283, 352. Lola Scott told KN that she knew something had happened


Page 2     - OPINION AND ORDER
during KN’s last visit at Lewis’s house, and she asked KN to tell her what had happened. KN

told Lola Scott that she had woken up to defendant licking her “down there.” Tr. 281-82.

         Lola Scott then called another daughter, Bobbie Morrocco, who worked for the Oregon

Department of Human Services (DHS) as a child welfare officer. Tr. 146, 284. Morrocco told

Lola Scott to call law enforcement and the on-call worker for child welfare and “make a report.”

Tr. 151. Lola Scott then took KN to Debbie Scott’s house. Tr. 284-85. The next day, Lola Scott,

Nevin, and Morrocco took KN to the Jackson County children’s advocacy center to be

interviewed by Oregon State Police Detective Harris-Powers. Tr. 94, 98, 103-04, 285. Det.

Harris-Powers knew Morrocco in a professional capacity and had worked with her “several times

over the last six years.” Tr. 95. When questioned by Det. Harris-Powers, KN repeated the

allegation that petitioner had touched and licked her vaginal area. Several weeks after KN’s

allegations, Morrocco conducted an audiotaped interview of KN, during which KN stated that

she wanted to live part time with Lola Scott and part time with Nevin. Tr. 149-53.

         When questioned at trial, KN testified that she was awakened by petitioner one night as

he rubbed the area above her vagina. Tr. 39-41. KN testified that petitioner began licking the

area above her vagina and then touched her vagina with his tongue for about one minute. Tr. 42-

43. KN was also questioned about several discrepancies in her statements, and her recorded

interview with Det. Harris-Powers was played for the court. Lola Scott testified about KN’s

disclosures and Scott’s attempts to gain permanent custody of KN prior to the allegations against

petitioner. Lewis had opposed Lola Scott’s efforts, and the matter was dropped. Tr. 281-84, 288,

302, 305-08, 310; Resp’t Ex. 121. Lewis (by then married to petitioner) testified about KN’s

visits to her home and her intent to seek partial custody of KN before the allegations were lodged

against petitioner. Tr. 341-42, 350-51. Several witnesses also testified about Nevin’s desire to


Page 3     - OPINION AND ORDER
obtain custody of KN, as well as Morrocco’s involvement with KN’s custodial issues. Tr. 156-

57, 172-74, 177, 181, 252-53.

         In petitioner’s defense, counsel highlighted the custody issues surrounding KN,

Morrocco’s involvement in KN’s custodial arrangements, the discrepancies in KN’s disclosures,

and weaknesses in the forensic interview conducted by Det. Harris-Powers. Tr. 387-97. Counsel

also presented the testimony of Dr. Christopher Johnson, an expert who specialized in sex

offender evaluations and treatment. Tr. 197. Dr. Johnson testified the forensic interview of K.N.

was problematic in terms of suggestibility and interviewer bias. Tr. 200, 206-11. In particular,

Dr. Johnson testified that Det. Harris-Powers relied on leading questions and that KN often

incorporated the detective’s comments or changed her story based on the detective’s comments.

Tr. 206-07. Dr. Johnson concluded:

         I believe that the interview had problems of interviewer bias, I think it had
         problems of suggestibility, I think it had problems of not dealing with possible
         stereotyping that had been done of the defendant, and problems of not pursuing
         alterative hypotheses.

                                                ***

         I believe this interviewer was looking for information to establish a way to
         confirm the report of abuse and did not follow up alternative theories, as it were.
         That’s the interviewing bias.

Tr. at 210-11.

         The trial court took the matter under advisement and issued a letter opinion on June 11,

2010, finding petitioner guilty of Sodomy in the First Degree and Sexual Abuse in the First

Degree. Resp’t Ex. 112. The trial court merged the sexual-abuse charge with the sodomy charge

and sentenced petitioner to 300 months of imprisonment. Tr. 422; Resp’t Ex. 101.

         Petitioner directly appealed; the Oregon Court of Appeals affirmed without opinion and

the Oregon Supreme Court denied review. Resp’t Exs. 105 at 24, 106-07. Petitioner then sought

Page 4     - OPINION AND ORDER
post-conviction relief (PCR) on grounds that his counsel provided ineffective assistance in

several respects. Resp’t Ex. 124. The PCR court denied relief, the Oregon Court of Appeals

affirmed without opinion, and the Oregon Supreme Court denied review. Resp’t Exs. 127, 131 at

23, 132-33.

         On February 2, 2017, petitioner sought federal habeas relief.

                                           DISCUSSION

         Petitioner asserts eight grounds in support of his habeas petition. Pet. at 6-9 (ECF No. 2).

However, in his supporting brief, petitioner presents argument in support of only Ground One.

See generally Pet’r Br. (ECF No. 54). Respondent argues that habeas relief should be denied on

Grounds One through Four and Six through Eight, arguing that petitioner did not address the

claims in his supporting brief and failed to sustain his burden to prove that habeas relief is

warranted. This Court agrees that petitioner has failed to sustain his burden to prove habeas

relief is warranted on the unargued claims. See Mayes v. Premo, 766 F.3d 949, 957 (9th Cir.

2014) (habeas petitioner bears the burden of proving his case); Davis v. Woodford, 384 F.3d 628,

637-38 (9th Cir. 2004)(same). Accordingly, habeas relief is denied as to the claims alleged in

Grounds One through Four and Six through Eight.

         In Ground Five, petitioner asserts that trial counsel rendered ineffective assistance by

failing to call Marcy Stenerson, a DHS caseworker, as a witness during his trial. Stenerson

investigated K.N.’s disclosures and issued a report of her findings. Resp’t Ex. 122 at 6-15.

Stenerson’s report described interviews with Lewis, who informed Stenerson that she had

concerns about the influence Lola Scott exerted over K.N. and Morrocco’s involvement in the

investigation. In particular, Lewis told Stenerson that she was “concerned that it is a custody

issue and that [Scott] may have instigated the allegations.” Resp’t Ex. 122 at 10. The report


Page 5     - OPINION AND ORDER
further described interviews with petitioner, Lola Scott, Nevin, Nevin’s girlfriend, and K.N.’s

cousins. Stenerson’s report noted that petitioner passed a DHS polygraph examination and it was

unclear “whether and to what extent” Morrocco was involved in the investigation. Stenerson also

remarked that she could not interview K.N. to ask pertinent follow-up questions about the

alleged abuse. Based on all of these factors, Stenerson concluded that she was “unable to

determine” whether the abuse had occurred. Resp. Ex. 122 at 15.

         Respondent argues that petitioner failed to exhaust this claim in the Oregon courts during

his PCR proceedings, and it is now procedurally defaulted. See 28 U.S.C. § 2254(b)(1)(A)

(requiring a state habeas petitioner to exhaust all available state court remedies before a federal

court may consider granting habeas relief); see also Coleman v. Thompson, 501 U.S. 722, 732,

735 n.1 (1991) (if a claim was not fairly presented to the state courts, it is barred from federal

review through procedural default); Sandgathe v. Maass, 314 F.3d 371, 376 (9th Cir. 2002) (“A

procedural default may be caused by a failure to exhaust federal claims in state court.”).

         Petitioner does not dispute that Ground Five is procedurally defaulted. Instead, petitioner

maintains that the default should be excused due to the ineffective assistance of PCR counsel in

failing to raise this claim. See Martinez v. Ryan, 566 U.S. 1 (2012) (holding that the ineffective

assistance of counsel during initial post-conviction proceedings may establish cause to excuse

the procedural default of a substantial claim of ineffective assistance of trial counsel). Regardless

of procedural default and the Martinez exception, I find that petitioner’s Strickland claim fails on

the merits and does not support habeas relief. See 28 U.S.C. § 2254(b)(2) (providing that a

federal habeas petition “may be denied on the merits, notwithstanding the failure of the applicant

to exhaust the remedies available in the courts of the State”).




Page 6     - OPINION AND ORDER
         A habeas petitioner alleging the ineffective assistance of counsel must show that 1)

“counsel’s performance was deficient,” and 2) counsel’s “deficient performance prejudiced the

defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). To establish deficient

performance, petitioner “must show that counsel’s representations fell below an objective

standard of reasonableness.” Id. at 688. To demonstrate prejudice, petitioner “must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. Unless petitioner “makes both showings, it

cannot be said that the conviction...resulted from a breakdown in the adversary process that

renders the result unreliable.” Id. at 687. Petitioner fails to establish either element.

         In a letter written to petitioner shortly after the trial, trial counsel explained that he did

not call Stenerson as a witness because “the passed polygraph was not admissible in court,” and

most of the information in her report was based on statements provided by Lewis, Lola Scott,

Nevis, and Nevis’s girlfriend – witnesses who all gave testimony at trial. Resp’t Ex. 115.

Generally, “informed decisions” and “strategic choices” by counsel must be respected “if they

are based on professional judgment.” Strickland, 466 U.S. at 681. Here, petitioner’s counsel

decided, in his professional judgment, that Stenerson’s testimony would be cumulative of

evidence already presented to the court and otherwise based on evidence the court could not

receive. Counsel’s strategic decision was not unreasonable; the persons who gave statements to

Stenerson provided sworn testimony at trial and the polygraph results would not have been

admitted. Further, Stenerson’s testimony would have added little to petitioner’s case when her

conclusion was based, in part, on the lack of information regarding Morrocco’s involvement and

the inability to interview KN. In contrast, KN testified at trial and several witnesses provided

testimony about the degree of Morrocco’s involvement in the investigation.


Page 7     - OPINION AND ORDER
         For similar reasons, petitioner cannot show prejudice. Stenerson’s “unable to determine”

conclusion was based on petitioner’s polygraph test; the “significant” custody issues between

Lewis, Nevis, and Scott; the potential involvement of Morrocco; and her inability to question

K.N. Resp. Ex. 122 at 15. As noted, the polygraph was inadmissible, and the trial court was well

aware of the relevant custody issues and Morrocco’s involvement in the investigation. Tr. at 136-

37, 144-45, 154-56, 306-08, 378-401. Further, unlike Stenerson, the court heard the testimony of

KN, which included questioning and cross-examination into areas Stenerson found concerning.

Tr. 36-38, 60-65, 72, 74-75. Finally, petitioner’s counsel presented the testimony of Dr. Johnson,

who explained his concerns with K.N.’s forensic examination and the possible unreliability of

her allegations. Tr. 206-11.

         In light of the testimony and evidence at trial, it is not reasonably probable that calling

Stenerson as a witness would have altered the outcome. Accordingly, petitioner fails to establish

that counsel alleged failure caused him prejudice.

                                          CONCLUSION

         The Petition for Writ of Habeas Corpus (ECF No. 2) is DENIED and this case is

DISMISSED. A Certificate of Appealability is denied on the basis that petitioner has not made a

substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).

                     31st day of March, 2020.
         DATED this ____



                                          /s/Ann Aiken
                                  _________________________
                                           Ann Aiken
                                   United States District Judge




Page 8     - OPINION AND ORDER
